Dismissed and Memorandum Opinion filed June 22, 2006








Dismissed and Memorandum Opinion filed June 22, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00158-CR
____________
 
BRIAN KEITH ALLEN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 9
Harris County, Texas
Trial Court Cause No.
1321007
 

 
M E M O R A N D U M   O P I N I O N
On February 7, 2006, the trial court sentenced appellant to
confinement for 240 days in the Harris County Jail.  Appellant filed a notice of appeal on
February 8, 2006.  
On April 27, 2006, this court ordered a hearing to determine
why no payment arrangements had been made for the reporter=s record.  On May 3, 2006, the trial court conducted the
hearing, and the record of the hearing was filed in this court on May 24, 2006.




At the hearing, appellant, who appeared without counsel,
confirmed that he no longer wished to pursue his appeal.  After questioning by the trial judge,
appellant agreed that he understood he was waiving his right of appeal.
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex.
R. App. P. 42.2(a).  However,
based upon the testimony at the hearing that appellant does not want to
continue his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case.  See
Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed June 22, 2006.
Panel consists of
Justices Anderson, Edelman, and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).